UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported ): May 5, 2016 MBT FINANCIAL CORP. (Exact name of registrant as specified in its charter) Michigan 000-30973 38-3516922 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 102 East Front Street, Monroe, Michigan (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (734) 241-3431 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. (a) The Annual Meeting of Shareholders of the Company was held on May 5, 2016. (b) There were 22,899,688 shares eligible to vote, and 18,960,583 shares, or 82.8% of the outstanding shares, were present in person or by proxy at the meeting. The following proposals were submitted by the Board of Directors to a vote of the shareholders: Proposal 1. Election of Directors. The following individuals were elected to serve as directors until the 2017 Annual Meeting of Shareholders: Director Votes "FOR" Votes "WITHHELD" Broker Non-Votes Peter H. Carlton 13,609,804 527,810 4,822,969 H. Douglas Chaffin 13,603,433 534,181 4,822,969 Joseph S. Daly 11,389,777 2,747,837 4,822,969 James F. Deutsch 13,607,475 530,139 4,822,969 Edwin L. Harwood 13,498,643 638,971 4,822,969 Michael J. Miller 13,603,026 534,588 4,822,969 Tony Scavuzzo 13,609,287 528,327 4,822,969 Debra J. Shah 13,611,626 525,988 4,822,969 John L. Skibski 13,511,071 626,543 4,822,969 Karen M. Wilson-Smithbauer 13,490,941 646,673 4,822,969 Proposal 2. Amend the Articles of Incorporation of MBT Financial Corp. to authorize the issuance of up to 1,000,000 shares of non-voting preferred stock. This proposal received the following votes: Proposal 2 For Against Abstain Broker Non-Votes 12,922,280 1,183,198 32,136 4,822,969 Based on the votes set forth above, the proposal received the required majority of the shares outstanding and therefore was approved. Proposal 3 . Ratification of the appointment of Plante & Moran, PLLC as the independent auditors of the Corporation for the 2016 fiscal year. This proposal received the following votes: Proposal 3 For Against Abstain 18,840,470 98,365 21,748 Based on the votes set forth above, the proposal received the required majority of the votes cast and therefore was approved. Proposal 4 . Advisory vote to approve executive compensation. This proposal received the following votes: Proposal 4 For Against Abstain Broker Non-Votes 12,373,044 872,407 892,163 4,822,969 Based on the votes set forth above, the shareholders advise the board that they approve of the executive compensation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized MBT FINANCIAL CORP. Date: May 11, 2016 By: /s/ John L. Skibski John L. Skibski Executive Vice President and Chief Financial Officer
